DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is to be amended as follows: 
3.	Claims 20-39 are to be canceled.  This application is in condition for allowance except for the presence of claims 20-39 directed to an invention non-elected without traverse.  Accordingly, claims 20-39 have been cancelled.


Response to Arguments
4.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed January 19, 2022, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 112(b) rejection of claim 13 has been withdrawn. 

Allowable Subject Matter
5.	Applicant has added claim 40.  Claims 20-39 have been canceled by Examiner’s Amendment. 
6.	Claims 1-19 and 40 are allowed.
7.	Claims 1-19 and 40 are renumbered.
8.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Valero (US Pat. No. 6,868,341) fails to anticipate or render obvious a method for borehole wave processing, the method comprising: optimizing a slowness-travel time dispersion model by decreasing a misfit between the slowness-travel time dispersion model and the slowness-travel time measurement, and determining a formation body wave slowness from a curve of the optimized model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.	 Claim 12 is allowed because the closest prior art, Valero (US Pat. No. 6,868,341) fails to anticipate or render obvious a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: optimize a slowness-travel time dispersion model by decreasing a misfit between the slowness-travel time dispersion model and the slowness-travel time measurement; and determine a formation body wave slowness from a curve of the optimized model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        1/25/2022